          Case 3:14-cr-00270-MEM Document 521 Filed 08/03/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                :

                                         :        CRIMINAL NO. 3:14-270
    v.
                                         :          (JUDGE MANNION)
 SHALIEK STROMAN,
                                         :
                  Defendant
                                         :


                                    ORDER

         Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1) To the extent defendant Stroman’s Motion, (Doc. 513), is construed
         as a motion for compassionate release, it is DISMISSED WITHOUT
         PREJUDICE for lack of jurisdiction since he has failed to comply with
         §3582(c)(1)(A)’s exhaustion requirement.
    (2) To the extent that it can be alternatively construed as a motion for
         immediate release to home confinement under the CARES Act, it is
         DISMISSED since the court lacks authority to grant such relief under
         the Act.


                                             s/ Malachy   E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: August 3, 2020
14-270-01-Order
